DETAILED ACTION
Claims 1, 3-7, 9-12, 14, 15, 17, 18, 20-23, 25, 28, and 37-46 are considered for examination. Claims 1, 12, 23, 25 are amended. Claims 2, 8, 13, 16, 19, 24, 26, 27, 29-36 are canceled. Claim 45 and 46 are new.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/11/2021 has been entered.
Response to Arguments
Applicant's arguments filed 3/11/2021 have been fully considered but they are not persuasive in full. Applicant’s interview request is acknowledged but no immediate suggestions for overcoming all of the present rejections have been identified at this time.
Previous informalities have been resolved upon amendment and is appreciated by the Examiner. Additional informalities and issues under §112(a) have arisen.  
In response to argument under 35 U.S.C. §112(a), the subject matter of which is now moved to claim 46, and citations provided showing supported for the invention, The Office finds this argument non-persuasive. As described herein, claim 46 still requires that the reliable change score be determined based on comparisons with the background information and the collateral input from the third party. The cited portions in 32:7-22 fail to disclose the algorithm for how the reliable change score is adjusted and/or determined based upon the questionnaire or collateral-report information. The disclosure therein simply discloses that the determined reliability change score from performance information can be compared to questionnaire and collateral-reports, but does not disclose how the score would be determined from such comparisons. For at least this reason the rejection under §112(a) is adapted and maintained in the action below.
In response to applicant's arguments under 35 U.S.C. §101, on pages 14-15, that the claims recite an improvement in the neurological assessment field and are thus eligible under Step 2A: Prong 2, The Office finds this argument non-persuasive.  

The added features require the user use a touch-screen input of a user interface to display and respond to the presented tasks and user inputs. The generic use of a touchscreen device for receiving user input and displaying information accordingly is not seen enough to confine the use of the judicial exception to a practical application. As previously stated, the mere use of a conventional touch-screen interface without any details as to the operation thereof is not seen to lead to an improvement in computer technology or confine the exception to a specific machine under MPEP §2106.05(b). 
In response to arguments on page 14-15, stating that the claims now recite an improvement to computer technology as the way the examination is conducted is altered based upon the user’s skill with technology, The Office finds this argument non-persuasive as previously discussed. The capturing of information within a questionnaire including a patient’s level of experience with a user interface is readily performed within the human analog, as the clinician must merely capture addition information from the patient. This does not represent performance of a function that could not be previously automated, an improvement to the functioning of a computer itself, or recite an improvement in an existing technological process.  Moreover, with respect to the dependent claims that require adapting the administered test based on user experience with the interface and weighting their performance based on user experience with the interface, these steps may also be performed in the analogized human analog as detailed in the present action and fail to improve a strictly technological process. The added claim 44 of providing 
The particular requirements of claim 45, describing the particular gestures the user uses to interact with the touch screen device and the particular visual feedback they receive from the interface is seen enough to confine the use of the judicial exception to a practical application under MPEP §2106.05(b) by requiring a particular device. The rejection is withdrawn for this claim. For at least these reasons, and those presented below, the rejection under §101 is maintained herein.
In response to applicant's arguments that the noted dependent claims are entitled to provisional support, The Office finds this argument non-persuasive.  The cited provisional applications fail to show sufficient support that the inventor was in possession of tailoring of the touch screen simulation to patient experience level with the user interface in claims 37, 40, and 42. Page 1 of 61/771,443 merely suggests that the patient’s experience with technology is obtained via a questionnaire, but fails to discuss tailoring the touch screen simulation based on the patients experience with technology as claimed. The argued hand dominance and font size are not based upon the patients level of experience with the user interface but instead their preferences or visual/auditory abilities which is clearly distinct. Additionally, such information acquired from pre-requisite tasks are not described as being then used to alter future simulations but merely required to be completed before the user may undertake another task in the assessment. The typing speed examples in 27A and 27B are tasks which depend upon how fast the user reacts and not their level of experience with the user interface, except in an entirely circumstantial fashion that does not provide possession of the full scope of the claim. Similarly, claims 38, 41, and 43 do not receive support, as the weighting being done in the provisional is not based upon the patient level of experience with the user interface, but merely predetermined weights for all users. These handpicked citations are not the same as the disclosure of these claimed features supported on page 5-6 of the specification. Support for how the real world activities are tailored and weighted based on a determined “patient level of experience” is not supported in the provisional application. For at least these reasons, the priority support of the noted claims is not acknowledged.
In response to applicant's arguments under 35 U.S.C. §103 that the previous art of record fails to disclose all of the newly added limitations of the amended claims, The Office finds this argument 1. Details of the revised rejection are provided below. 
Examiner’s response to arguments are intended to be compliant with each and every argument included within applicant’s Remarks. In cases, some arguments may be addressed between various responses within this Office Action. Generally, acquiescence is not intended for any arguments not addressed in their totality. In contrast, each and every argument not addressed in the previous Office Action by applicant is/are considered acquiescent forthwith. 
Priority









The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the provisional application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). Applicant’s claim for the benefit of a prior-filed provisional application 61/771,443 filed 3/1/2013 and PCT/CA2014/050153 filed 2/28/2014 is acknowledged, however written description support for the tailoring of the simulation to patient experience level with the user interface in claims 37, 40, and 42; the weighting of real world activity information based on patient experience level in claims 38, 41, and 43; and adapting the real world activity with input of the computer based on user interface experience level in claim 39 is provided only in the currently filed application, if supported at all, and thus the presented claims and dependents thereof do not receive the benefit of the priority filing date. Co-pending applications must provide written description support for the claimed invention under 35 U.S.C. 112(a) (e.g., must provide support to show both possession and enablement of the claimed subject matter such as an algorithm, process, flowchart, or the like for the noted features) in order for the earlier priority date to be recognized for the claims noted above. 
Applicant’s claim for the benefit of a prior-filed provisional application 61/771,443 filed 3/1/2013 is acknowledged and satisfied in full for all claims except 37-43, barring any rejections under §112(a) made herein. As the instant application is a transitional application and claims 37-43 are drawn to a claimed th, 2013, the present application will be examined under AIA  in the present and future actions.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) for PCT/CA2014/050153 filed 2/28/2014. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Notice of Pre-AIA  or AIA  Status
The present application, containing at least one claim filed on or after March 16, 2013 as noted above, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and dependents thereof, are objected to because of the following informalities:
  Claim 1 recites “with respect the touch-screen input” in line 19, which should read “with respect to the touch-screen input” (emphasis added).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 46 and dependents thereof, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed subject matter is not how the collateral report and background information are used in determining a reliability change score. To remedy such issue, examiner suggests narrowing the scope of the claim to remove such limitation or pointing to the portions of the disclosure which such language and the algorithm thereof is supported in order for the claims to be compliant under §112(a) and commensurate with the subject matter supported in the specification.

Rejections made below are made as best understood in light of the rejections under §112 above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-7, 9-12, 14, 15, 17, 18, 20-23, 25, 28, 37-44, and 46 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Independent claims 1, 12, and 23 recites an abstract idea of a clinician testing and diagnosing a patient which falls within the “Mental Processes” and “Certain Method of Organizing Human Activity” groupings of abstract ideas subject to the 2019 Revised Patent Subject Matter Eligibility Guidance2.  
a computerized neurological assessment method for patients with mild to moderate cognitive impairments, comprising: receiving, using a user interface of a neurological assessment tool, background information from a patient including a patient level of experience with the user interface in response to a questionnaire addressing information leading up to assessment, wherein a neurologist provides a questionnaire to a patient with a mild cognitive impairment to obtain background information, including how comfortable they are using technology, and the neurologist mentally assesses the patient’s responses;
receiving affect information from the patient, using the neurological assessment tool, in response to a provided affect inquiry addressing a current condition of the patient while undergoing assessment, wherein the neurologist asks the patient a question about their mood, perhaps through a paper prompt, while they are performing an activity and mentally assesses the patient’s responses; 
providing, using a touch-screen input of the user interface, simulations of real world activities to the patient on the touch-screen input from different cognitive skill categories, the different cognitive skill categories comprising a first cognitive skill category having real world activities of a first complexity and a second cognitive skill category having real world activities of a second complexity more complex than the first complexity, at least one of the simulations of real world activities comprising fine motor instructions to the patient with respect to the touch-screen input wherein the neurologist provides the patient with tasks that are labeled as simple and tasks that are labeled more complex/difficult, wherein one of the task may include the user writing their name on a piece of paper; 
receiving real world activity information from the patient, using the touch-screen input of the user interface, in response to the provided simulations of the real world activities from each of the different cognitive skill categories , and to determine a composite real world activity score for the patient for each of the different cognitive skill categories the real world activity information including fine motor interaction with respect to the touch screen input wherein the neurologist mentally , 
providing patient interaction feedback of the fine motor interaction using the user interface  wherein the neurologist provides a score to the user on the sheet of paper or the like; determining a composite real world activity score for the patient for each of the different cognitive skill categories using the received real world activity information wherein the neurology mentally scores the user based on their performance on each task;
receiving collateral input from a third party separate from the patient about a condition of the patient undergoing assessment in response to a collateral inquiry using a collateral assessment module, wherein the neurologist provides a questionnaire to a friend of the patient to further assess their condition;
matching the patient to a functional group of patients using the background information of the patient and information from a plurality of patients stored in a database using an assessment module, wherein the neurologist finds patients who have similar demographic information as the user that have already taken the assessments;
determining, using the assessment module, patient neurofunction assessment scores for each of the different cognitive skill categories, comprising:
determining a change score using a relationship between the determined real world activity scores for the patient and baseline information wherein the neurologist mentally assesses the patient’s performance by comparing their activity or task performance to known past performance or standard information to produce a score, and 
determining a population score using a comparison of the received affect information received from the patient and the determined real world activity scores for the patient to affect information and real world activity information from the functional group of patients stored in the database wherein the neurologist mentally assesses the patient’s performance by comparing their activity or task performance and their provided responses to known performance information of similar users to produce a score.

The Judicial Exception(s) is/are not integrated into a practical application. In particular, the claim recites the use of a computerized neurological assessment tool and a user interface to perform the claimed method steps. The assessment tool and user interface are both recited at a high-level of generality (e.g., a generic computer providing a questionnaire or tasks and receiving responses or performance via a user interface) such that it amounts to no more than mere instructions to apply the exception using a generic computer component under MPEP §2106.05(f)&(h). Moreover, these generic, additional elements thus do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea under MPEP §2106.05(b)(c)&(e). Particularly, the use of the computer and touch-screen input is a conventional feature, appears appended on as a drafting effort and is used as an automation tool, and thus does not confine the use judicial expectation under MPEP §2106.05(b). The claims recite no other transformation of the computer to a different state or other meaningful limitations beyond that practiced in the human analog. Additionally, the additional elements fail to provide an improvement to the technical field of providing neurological assessments under MPEP §2106.05(a) as they merely recite the generic use of a computer as a tool to automate existing mental and human operated practices. The claims merely recite the generic “use” of a computer which fails to differentiate the claims from mere automation. The specification admits that some directed to an abstract idea under Step 2A: Prong Two.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s) to which they are directed. The independent claims do no more than call on a method with basic functionality for using a computer to conduct a neurological exam, devoid of any inventive concepts. The additional elements in the claims, when taken alone and in ordered combination, are not sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than: requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry under MPEP §2106.05(d) or reciting mere insignificant post-solution activity under MPEP §2106.05(g). 
For example, claim 23, which has explicit, additional limitations when compared to claims 1 and 12, merely recites "a non-transitory machine-readable storage medium having instructions stored thereon that, when executed by a machine, cause the machine to perform …operations" which is recited as pertaining to a generic purpose computer as per MPEP§2106.05(d)(II)(i-iv), particularly TLI Communications. The claimed "web-enabled, portable, touch-screen tablet computer" as disclosed by applicant is a ubiquitous technology in the modern era, where web tablet devices for receiving input are prolific across at least the educational and medical industries as per Ameranth, TLI Communications, and Affinity Labs V. Amazon and admitted by applicant as per the disclosure on page 3 which relies upon the conventional nature of the touch-screen device for proper written description support under §112(a). Furthermore, to the extent to which the application claims that the processor provides tests to patients via a display is generic as per the cited art of Simon and admitted conventional by applicant. Moreover, the displayed questionnaire for receiving background information is deemed conventional as per Whent and admitted conventional by applicant. The content of the questionnaire does not amount to an additional element. The storage and retrieval of matching data within a database is conventional as per Versata Dev. Group, Inc. v. SAP Am., Inc., OIP Techs, and admitted conventional by applicant herein. This represents a generic computer performing generic computer functions that are well-understood, routine and conventional activities previously known to the industry and do not amount to significantly more. 
Any limitation which was construed as insignificant post-solution activity under Step 2A: Prong Two as been reconsidered here and found not to amount to an inventive concept. As analyzed, the claims as drafted do not make improvements to another technology or technical field, improve the function of a computer itself, utilize a particular machine, transform a particular article to a different state, have specific limitations or unconventional steps that limit the scope of the claim to a particular useful application beyond generally linking the use of the judicial exception to a computerized environment, or recite an inventive concept of any form therein. Accordingly, the claims do not include additional elements sufficient to amount to significantly more than the judicial exception(s) to which they are directed under Step 2B.
All dependent claims have been analyzed and do not cure the deficiencies of the independent claims. For further exemplification of the dependent claims, claims 13-15, 17, 18, 21, 22 and 34-36 simply further exemplify aspects of the abstract clinical assessment management and mental processes performed therein. Claim 20 merely discloses a conventional web-touch screen tablet as deemed conventional above. Counterparts in other claim sets recite similar features. Claims 37, 39, 40, and 42 merely describe the human analog in adjusting aspects of the test based on the user’s background. Wherein claim 39 this may be based on a clinician adjusting settings on a tablet (e.g., brightness, touch sensitivity, etc.,) which is admitted conventional by applicant and does not suddenly confine the prominent abstract nature of the claims to a practical application. Claims 38, 41, and 43, merely describe the human analog of mentally scoring the user’s tests based on normalizing their score based on their demographic information. Claim 44 denotes use of a touch screen as deemed conventional above and describes using an audio output to automate clinician instructions, Officially Noted as conventional by the examiner herein and based upon the disclosure in Table 2 which relies upon the well known nature of electronic speaker playback for proper written description support. Claim 46 denotes aspects of the human analog as previously noted. These further limitations do not direct the claims to a practical application or amount to significantly more than the monopolization of the aforementioned judicial exception and are thus rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, 9-12, 14, 15, 17, 18, 20-26, 28, 31, 37, 39, 40, 42, 44, and 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Elsmore et al. (US Pat. 7,837,472 B1) in view of Whent (US Pub. 2011/0282682 A1) and in further view of Duffy et al. (US Pub. 2011/0065077 A1), Reiner (US Pub. 2011/0041077 A1), and Benford (US Pub. 2012/0238831 A1).
In re Claim 1, Elsmore et al. discloses: a computerized assessment system (at least wherein Elsmore et al. discloses "a computerized Neuropsychological/NeuroCognitive and Psychomotor Performance Assessment and Rehabilitation System" executed on a "Personal Digital Assistant (PDA), for a portable and cost efficient platform for administration of an assessment and rehabilitation system of the present invention" in Col. 2. Wherein a patient is presented a battery of neurological tests as in Table 2 and Col. 7-11 and the user's performance is instantly obtained in a feedback report after conclusion of comprising: 
a neurological assessment tool comprising a user interface configured to: receive background information from a patient [] addressing information leading up to assessment (at least at Figure 6 and 17, wherein background information from the patient is received via the neurological tool as described in Col. 14 and 18-19), 
receive affect information from the patient in response to a provided affect inquiry addressing a current condition of the patient while undergoing assessment (at least at the PDA device in Figure 2 and Col. 6, Ln. 26-50 and the implementation described in Col. 11-19, wherein the PDA provides a battery of tests to the patient as shown in Table 2, which include a mood test as in Table 4-5 and Col. 10-11 which constitutes an affect inquiry and at least a simple reaction test as in Col. 8, which constitutes a real world activity, and receives responses from the user based on these prompts as explicitly in Col. 6 and 12-14, among others); 
provide, using a touch-screen input of the user interface, simulations of real world activities to the patient on the touch–screen input while undergoing assessment from different cognitive skill categories, the different cognitive skill categories comprising a first cognitive skill category having real world activities of a first complexity and a second cognitive skill category having real world activities of a second complexity more complex that the first complexity, at least one of the simulations of real world activities comprising fine motor instructions to the patient with respect to the touch-screen input  (at least at Col. 6, and 12-14 and Figures 13 and 15, wherein a simulation is provided to the user such as a memory search or reaction test, from a list of potential simulations via a graphical user interface and the results of the user’s performance is stored for later analysis in Col. 6. Wherein a memory search and the associated cognitive skills have a greater complexity than the cognitive skills of a reaction test in one example. ; 
receive real world activity information from the patient using the touch screen input of the user-interface in response to the provided simulations of the real-world activities from each of the different cognitive skill categories, the real world activity information including fine motor interaction with respect to the touch-screen input, to provide patient interaction feedback of the fine motor interaction using the user interface, and to determine a composite real world activity score for the patient for each of the different cognitive skill categories using the received real world activity information (at least at Table 8, and Col 14-15 wherein a score is provided to the user on each task they complete on a different cognitive skill associated with the task, wherein these scores may be based upon scores received in past sessions. Wherein 14:45-48 the touch screen may be used during the task and the tasks may be reaction time tasks or the like);
[…];
	an assessment module configured to match the patent to a functional group of patients using […] information from a plurality of patients stored in a database (at least at Col. 6, wherein the "interpretive modules (110) use a variety of criteria for evaluating test performance including demographic norms, clinical subgroup norms, and the subjects own past performances. The Cognitive Status Report, generated from the report modules (112) provide immediate feedback when a test battery is completed" wherein a report module generates a report utilizing the subject’s responses to the various inquiries/tests by matching their responses with normal response data for a group of patients and/or their previous performances. See also Col. 3, 15-16, 3 Figures 15, 16, 18, and 19), and to provide patient neurofunction assessment scores for each of the different cognitive skill categories comprising: 
a change score using a relationship between the determined real world activity scores for the patient and baseline information (at least at Table 8, wherein the scores for each cognitive skill associated with activities are calculated by comparing the patient’s performance with baseline information of their past performances); and 
a population [comparison] of the received affect information from the patient and the determined real world activity scores for the patient to affect information and real world activity information form the functional group of patients stored in the database (at least at Col. 6, wherein the "interpretive modules (110) use a variety of criteria for evaluating test performance including demographic norms, clinical subgroup norms, and the subjects own past performances. The Cognitive Status Report, generated from the report modules (112) provide immediate feedback when a test battery is completed" wherein a report module generates a report utilizing the subject’s responses to the various inquiries/tests by matching their responses with normal response data for a group of patients and/or their previous performances).
Elsmore et al. is arguably silent on using a questionnaire to obtain background information from a patient, but Whent teaches: [a system for health state assessment of a user, comprising] a user interface configured to received background information from a patient in response to a questionnaire addressing information leading up to assessment (at least at ¶ [0023], wherein a user interface of the device is utilized to present a questionnaire which receives background information regarding a patient).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Elsmore et al. to utilize a questionnaire to obtain the relevant patient background information before assessment, as taught by Whent, for the purpose of allowing the user to personally enter their information for the benefit of quickly obtaining the relevant subject registration information without direct inquiry or input required by a professional.
Elsmore et al. is arguably silent on a collateral assessment module which receives input about the patient’s condition from a third party, but Whent teaches: [a system for health state assessment of a user, comprising] receiving collateral input from a third party separate from the patient about a condition of the patient undergoing assessment in response to a collateral inquiry using a collateral assessment module (at least at ¶ [0023], wherein the user interface provides a parent of the user the opportunity to input their assessment of the patient’s aptitude in certain areas of cognitive function. Wherein ¶ [0029] and [0032], the collateral input is stored in the user’s profile and compared to baseline data of similar users to assess their cognitive functioning. See also Figure 2a-2b).
Elsmore et al. to utilize a collateral assessment from a third party compared to baseline information to provide patient neurofunction assessment information, as taught by Whent, for the purpose of allowing additional information regarding the user as analyzed by those who see the user most often to be used in the assessment of the user’s health state as compared to similar baselines, for the benefit of enabling a more robust assessment of the health state of the user via a greater variety of sources to increase the changes of correctly analyzing their health status.
Elsmore et al. is also arguably silent on a matching the user to a functional group of patients using background data from the patient and information from a plurality of patients and determinig a population score based on comparisons with this functional group, but Duffy et al. teaches: [a system for cognitive assessment of a user, comprising] matching the patient to a functional group of patients using the background information of the patient and information from a plurality of patients stored in a database using an assessment module; and determine a patient neurofunction assessment score for each fo the different cognitive skill categories comprising: a population score using a comparison of the affect information received from the patient and the determined real world activity scores for the patient to affect information and real world activity information from the functional group of patients stored in the database (at least at ¶ [0390]-[0394] wherein a user’s scores on each test are standardized by comparing the user’s scores to user’s which have similar ages who have also performed the same cognitive tests).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Elsmore et al. to match the user to a group of individuals for result comparisons to determine a population score using the background information of the user, as taught by Duffy et al., for the purpose of facilitating comparisons of the user’s information with information from similar users for the benefit of improving the system’s ability to determine if a user’s health status is abnormal when compared to a group by eliminating confounding factors between the comparisons.
Elsmore et al. is also arguably silent on providing a questionnaire which assess a patient’s experience level with a user interface, but Reiner teaches: [a system for personal information receive background information from a patient including a patient level of experience with the user interface in response to a questionnaire addressing information leading up to an assessment (at least at ¶ [0149]-[0152], wherein a user takes a questionnaire to determine their familiarity with general and task-specific skills with respect to a computer program interface. Wherein the computer program inputs and complexity is adjusted based on their abilities).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Elsmore et al. to receive information through a questionnaire assessing a user’s experience with a computer interface, as taught by Reiner et al., for the purpose of adapting the computer assessment program to best meet the user’s skill level for the benefit of not overwhelming the user and affecting their test performance and/or for the purpose of facilitating additional comparisons of the user’s performance with information from similar users for the benefit of improving the system’s ability to determine if a user’s health status is abnormal when compared to a group by eliminating confounding factors between the comparisons.
Elsmore et al. is arguably silent on the real world activities been graphically represented on a touch screen, the tasks requiring fine motor control using the touch screen input and providing real time feedback to the user to the extent claimed, but Benford teaches: [a neurological cognitive assessment system, comprising] provide, using a touch screen input of the user interface, simulation of real world activities to the patient on the touch-screen input […] at least one of the simulation of real world activities comprising fine motor instructions […] the real world activity information including fine motor interaction with respect the touch screen-input, to provide patient interaction feedback of the fine motor interaction using the user interface (at least at Figures 3-14, and ¶ [0044]-[0046], etc., wherein a touch screen is provided to the user to perform the tasks and visual feedback is provided to the user on the display).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Elsmore et al. to have the real world activities be conducted on an interactive touch screen with appropriate feedback provision, as taught by Benford,
In re Claim 3, the previous combination of Elsmore et al., Whent, Duffy, Reiner, and Benford as applied to claim 1 discloses the claimed invention as shown above. Elsmore et al. further discloses: wherein the provided affect inquiry includes a first affect inquiry, wherein the provided simulation of the real world activity includes a simulation of a first real world activity (at least in Table 2, wherein the provided mood scale test is a first affect inquiry and wherein the simple reaction test is a first real world activity as in Table 2 and Col. 8),
	and wherein the first affect inquiry is provided to the patient prior to the simulation of the first real world activity (at least at Table 2, wherein the NeuroCog battery the test are performed in the order as programmed, wherein the mood scale tests inquiry is provided before the simple reaction test activity. See also Figure 18 and Col. 7, Ln. 3-19 wherein batteries may be customized by selecting particular tests and test orders).
In re Claim 4, the previous combination of Elsmore et al., Whent, Duffy, Reiner, and Benford, as applied to claim 3 discloses the claimed invention as shown above. Elsmore et al. further discloses: wherein the affect inquiry includes a second affect inquiry provided to the patient after the simulation of the first real world activity (at least wherein the tests provided to the user are provided in a preprogramed order based on an administrator’s selection as in Figure 18. Moreover, the tests include at least two affect inquiries in Figure 18, wherein the administrator selects tests including the sleep scale test and the mood scale test in (172), wherein the sleep scale is provided first and the mood scale is provided last, after at least one real world activity is performed. See also Col. 7, 10, and 11). 
Moreover, it is now admitted prior art that the concept and advantages of providing an affect inquiry before and after providing a real world activity were old and well known to the person of ordinary skill in the art at the time (before the effective filing date) of the invention. Therefore, it would have been obvious to one skilled in the art at the time (before the effective filing date) of the invention to have the teachings of Elsmore et al. provide an affect inquiry before and after a real world activity, to obtain the predictable results of comparing a user’s responses before and after an activity for changes in mental state. 
In re Claim 5, the previous combination of Elsmore et al., Whent, Duffy, Reiner, and Benford, as applied to claim 3 discloses the claimed invention as shown above. Elsmore et al. further discloses: wherein the simulation of the first real world activity depends at least in part on the affect information received from the patient in response to the provided first affect inquiry (at least at Table 2, and Col. 14-15, wherein the reaction test in the NeuroCog battery is delivered after responses are received from the previous mood scale test).
In re Claim 6, the previous combination of Elsmore et al., Whent, Duffy, Reiner, and Benford, as applied to claim 1 discloses the claimed invention as shown above. Elsmore et al. further discloses: wherein the assessment module is configured to identify the strengths and challenges in patient neurofunction using the affect information and the real world activity information by comparing the received affect information and the real world activity information to baseline information (at least at Col. 6, wherein the "interpretive modules (110) use a variety of criteria for evaluating test performance including demographic norms, clinical subgroup norms, and the subjects own past performances. The Cognitive Status Report, generated from the report modules (112) provide immediate feedback when a test battery is completed" wherein a report module generates a report utilizing the subjects scores on the various inquiries/tests. See also the passing criteria in Table 8, Col. 3, 15-16, 3 Figures 15, 16, 18, and 19);
	and wherein the patient neurofunction assessment information includes patient strengths and challenges in real world function (at least at Table 8, wherein the user's scores for each of the tasks correspond to their strengths and challenges for their corresponding real world functions. For example, the running memory scores represents if a user has a strong working memory, the reaction time test represents if a user has a weak reaction time as illustrated in Col. 15-16, etc.).
In re Claim 7, the previous combination of Elsmore et al., Whent, Duffy, Reiner, and Benford, as applied to claim 6 discloses the claimed invention as shown above. Elsmore et al. further discloses: wherein the strengths and challenges in real world function includes at least one of […], comprehension of inference (at least wherein the user's performance score associated with the code substitution test in Col. 15-16 and Col. 11 and Figure 13-14 assesses a user's ability to make, and therefore comprehend, inferences. See also the passing criteria in Table 8).
In re Claim 9, the previous combination of Elsmore et al., Whent, Duffy, Reiner, and Benford, as applied to claims 1, discloses the claimed invention as shown above. Elsmore et al. further discloses: wherein the neurological assessment tool includes a web-enabled, portable, touch-screen computer including the user interface; wherein the user interface includes the input of the web-enabled, portable touch-screen computer (at least at Figure 2, wherein the portable PDA as described in Col. 6 and 12-18 is utilized by the user to perform the tests and connects via a wireless modem to a host computer (116) as in Col. 6, Ln. 65- Col. 7, Ln. 4),
	and wherein the neurological assessment tool is configured to receive affect information and real world activity information from the patient from an input of the web-enabled, portable, touch-screen computer (at least at Col. 12-18 wherein the user inputs their responses utilizing the PDA device. See also Benford as cited and combined above).
In re Claim 10, the previous combination of Elsmore et al., Whent, Duffy, Reiner, and Benford, as applied to claim 1, discloses the claimed invention as shown above. Elsmore et al. further discloses: wherein the assessment module is configured to [] store affect information and real world activity information [] from a plurality of patients (at least at Col. 6, wherein the "interpretive modules (110) use a variety of criteria for evaluating test performance including demographic norms, clinical subgroup norms, and the subjects own past performances. The Cognitive Status Report, generated from the report modules (112) provide immediate feedback when a test battery is completed" wherein a report module generates a report utilizing the subjects responses to the various inquiries/tests. See also Col. 3, 15-16, 3 Figures 15, 16, 18, and 19).
Elsmore et al. is arguably silent on, but Duffy teaches: [a neurological assessment system, which] receives and stores information from a plurality of patients (at least at ¶ [0390]-[0394], wherein user's performance on a test is compared to the responses received from a group of people who have previously taken the test)
	Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Elsmore et al. to base a user's performance based on the reception of  performances of others who have taken the same test, as taught by Duffy, for the purpose of comparing a user's to real data from other user's instead of set 
In re Claim 11, the previous combination of Elsmore et al., Whent, Duffy, Reiner, and Benford, as applied to claim 1 discloses the claimed invention as shown above. Elsmore et al. further discloses: wherein the affect information from the patient includes at least one of patient fatigue information at the time of assessment (at least at the sleep scale which is used to determine how alert the user feels);
	patient anxiety information at the time of assessment (at least at the mood assessment test in Col. 10-11 and Tables 4-5, wherein anxiety is one of the emotions);
	patient mood information at the time of assessment (at least at the mood assessment test in Col. 10-11 and Tables 4-5).
In re Claim 12, Elsmore et al. discloses: a computerized assessment method for patients with mild to moderate cognitive impairments (at least wherein Elsmore et al. discloses "a computerized Neuropsychological/NeuroCognitive and Psychomotor Performance Assessment and Rehabilitation System" executed on a "Personal Digital Assistant (PDA), for a portable and cost efficient platform for administration of an assessment and rehabilitation system of the present invention" in Col. 2. Wherein a patient is presented a battery of neurological tests as in Table 2 and Col. 7-11 and the user's performance is instantly obtained in a feedback report after conclusion of the battery, as in Col. 3, 4, 6, et seq., which aims to diagnose mental disorders as in Col. 3, Ln. 1-25. Moreover, a particular battery shown in Table 2, NeuroCog, may consist of a patient inquiry in the form of a mood test as in Col. 10-11 and Table 4-5, followed by a real world activity in the form of a simple reaction test as in Col. 8, wherein the provided real world activity is provided after the patient response from the inquiry is received), comprising: 
receiving, using a user interface of a neurological assessment tool, background information from a patient [] addressing information leading up to assessment (at least at Figure 6 and 17, wherein background information from the patient is received via the neurological tool as described in Col. 14 and 18-19), 
receiving affect information from the patient in response to a provided affect inquiry addressing a current condition of the patient while undergoing assessment (at least at the PDA device in Figure 2 and 
providing, using a touch-screen input of the user interface, simulations of real world activities to the patient on the touch–screen input while undergoing assessment from different cognitive skill categories, the different cognitive skill categories comprising a first cognitive skill category having real world activities of a first complexity and a second cognitive skill category having real world activities of a second complexity more complex that the first complexity, at least one of the simulations of real world activities comprising fine motor instructions to the patient with respect to the touch-screen input  (at least at Col. 6, and 12-14 and Figures 13 and 15, wherein a simulation is provided to the user such as a memory search or reaction test, from a list of potential simulations via a graphical user interface and the results of the user’s performance is stored for later analysis in Col. 6. Wherein a memory search and the associated cognitive skills have a greater complexity than the cognitive skills of a reaction test in one example. Wherein 14:45-48 the touch screen may be used during the task and the task may be a reaction test requiring the user to press a button as fast as possible); 
receiving real world activity information from the patient, using the touch screen input of the user-interface, in response to the provided simulations of the real-world activities from each of the different cognitive skill categories, the real world activity information including fine motor interaction with respect to the touch-screen input; providing patient interaction feedback of the fine motor interaction using the user interface; determining a composite real world activity score for the patient for each of the different cognitive skill categories using the received real world activity information (at least at Table 8, and Col 14-15 wherein a score is provided to the user on each task they complete on a different cognitive skill associated with the task, wherein these scores may be based upon scores received in past sessions. Wherein 14:45-48 the touch screen may be used during the task and the tasks may be reaction time tasks or the like and provides feedback to the user);
[…];
	matching the patent to a functional group of patients using […] information from a plurality of patients stored in a database using an assessment module (at least at Col. 6, wherein the "interpretive modules (110) use a variety of criteria for evaluating test performance including demographic norms, clinical subgroup norms, and the subjects own past performances. The Cognitive Status Report, generated from the report modules (112) provide immediate feedback when a test battery is completed" wherein a report module generates a report utilizing the subject’s responses to the various inquiries/tests by matching their responses with normal response data for a group of patients and/or their previous performances. See also Col. 3, 15-16, 3 Figures 15, 16, 18, and 19), and determining, using the assessment module, patient neurofunction assessment scores for each of the different cognitive skill categories comprising: 
determining a change score using a relationship between the determined real world activity scores for the patient and baseline information (at least at Table 8, wherein the scores for each cognitive skill associated with activities are calculated by comparing the patient’s performance with baseline information of their past performances); and 
determining a population [comparison] of the received affect information from the patient and the determined real world activity scores for the patient to affect information and real world activity information form the functional group of patients stored in the database (at least at Col. 6, wherein the "interpretive modules (110) use a variety of criteria for evaluating test performance including demographic norms, clinical subgroup norms, and the subjects own past performances. The Cognitive Status Report, generated from the report modules (112) provide immediate feedback when a test battery is completed" wherein a report module generates a report utilizing the subject’s responses to the various inquiries/tests by matching their responses with normal response data for a group of patients and/or their previous performances).
Elsmore et al. is arguably silent on using a questionnaire to obtain background information from a patient, but Whent teaches: [a system for health state assessment of a user, comprising] a user interface configured to received background information from a patient in response to a questionnaire addressing information leading up to assessment (at least at ¶ [0023], wherein a user interface of the device is utilized to present a questionnaire which receives background information regarding a patient).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Elsmore et al. to utilize a questionnaire to obtain the relevant patient background information before assessment, as taught by Whent, for the purpose of allowing the user to personally enter their information for the benefit of quickly obtaining the relevant subject registration information without direct inquiry or input required by a professional.
Elsmore et al. is arguably silent on a collateral assessment module which receives input about the patient’s condition from a third party, but Whent teaches: [a system for health state assessment of a user, comprising] receiving collateral input from a third party separate from the patient about a condition of the patient undergoing assessment in response to a collateral inquiry using a collateral assessment module (at least at ¶ [0023], wherein the user interface provides a parent of the user the opportunity to input their assessment of the patient’s aptitude in certain areas of cognitive function. Wherein ¶ [0029] and [0032], the collateral input is stored in the user’s profile and compared to baseline data of similar users to assess their cognitive functioning. See also Figure 2a-2b).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Elsmore et al. to utilize a collateral assessment from a third party compared to baseline information to provide patient neurofunction assessment information, as taught by Whent, for the purpose of allowing additional information regarding the user as analyzed by those who see the user most often to be used in the assessment of the user’s health state as compared to similar baselines, for the benefit of enabling a more robust assessment of the health state of the user via a greater variety of sources to increase the changes of correctly analyzing their health status.
Elsmore et al. is also arguably silent on a matching the user to a functional group of patients using background data from the patient and information from a plurality of patients and determinig a population score based on comparisons with this functional group, but Duffy et al. teaches: [a system for cognitive assessment of a user, comprising] matching the patient to a functional group of patients using the background information of the patient and information from a plurality of patients stored in a database using an assessment module; and determine a patient neurofunction assessment score for each fo the different cognitive skill categories comprising: a population score using a comparison of the affect information received from the patient and the determined real world activity scores for the patient to affect information and real world activity information from the functional group of patients stored in the database (at least at ¶ [0390]-[0394] wherein a user’s scores on each test are standardized by comparing the user’s scores to user’s which have similar ages who have also performed the same cognitive tests).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Elsmore et al. to match the user to a group of individuals for result comparisons to determine a population score using the background information of the user, as taught by Duffy et al., for the purpose of facilitating comparisons of the user’s information with information from similar users for the benefit of improving the system’s ability to determine if a user’s health status is abnormal when compared to a group by eliminating confounding factors between the comparisons.
Elsmore et al. is also arguably silent on providing a questionnaire which assess a patient’s experience level with a user interface, but Reiner teaches: [a system for personal information identification of an individual, comprising] receive background information from a patient including a patient level of experience with the user interface in response to a questionnaire addressing information leading up to an assessment (at least at ¶ [0149]-[0152], wherein a user takes a questionnaire to determine their familiarity with general and task-specific skills with respect to a computer program interface. Wherein the computer program inputs and complexity is adjusted based on their abilities).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Elsmore et al. to receive information through a questionnaire assessing a user’s experience with a computer interface, as taught by Reiner et al., for the purpose of adapting the computer assessment program to best meet the user’s skill level for the benefit of not overwhelming the user and affecting their test performance and/or for the purpose of facilitating additional comparisons of the user’s performance with information from similar 
Elsmore et al. is arguably silent on the real world activities been graphically represented on a touch screen, the tasks requiring fine motor control using the touch screen input and providing real time feedback to the user to the extent claimed, but Benford teaches: [a neurological cognitive assessment system, comprising] provide, using a touch screen input of the user interface, simulation of real world activities to the patient on the touch-screen input […] at least one of the simulation of real world activities comprising fine motor instructions […] the real world activity information including fine motor interaction with respect the touch screen-input, to provide patient interaction feedback of the fine motor interaction using the user interface (at least at Figures 3-14, and ¶ [0044]-[0046], etc., wherein a touch screen is provided to the user to perform the tasks and visual feedback is provided to the user on the display).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Elsmore et al. to have the real world activities be conducted on an interactive touch screen with appropriate feedback provision, as taught by Benford for the purpose of increasing the realism and complexity of the real world activities for the benefit of increasing user engagement with and difficulty of the cognitive assessments.
In re Claim 14, the previous combination of Elsmore et al., Whent, Duffy, Reiner, and Benford, as applied to claim 12 discloses the claimed invention as shown above. Elsmore et al. further discloses: providing a first affect inquiry to the patient  (at least in Table 2, wherein the provided mood scale test is a first affect inquiry and wherein the simple reaction test is a first real world activity as in Table 2 and Col. 8), wherein the providing the first affect inquiry includes providing the first affect inquiry to the patient prior to determining the simulation of the first real world activity to provide to the patient (at least at Table 2, wherein the NeuroCog battery the test are performed in the order as programmed, wherein the mood scale tests inquiry is provided before the simple reaction test activity. See also Figure 18 and Col. 7, Ln. 3-19 wherein batteries may be customized by selecting particular tests and test orders).
In re Claim 15, the previous combination of Elsmore et al., Whent, Duffy, Reiner, and Benford, as applied to claim 14 discloses the claimed invention as shown above. Elsmore et al. further discloses: providing a second affect inquiry to the patient after providing the first determined simulation of the real world activity to the patient (at least wherein the tests provided to the user are provided in a preprogramed order based on an administrator’s selection as in Figure 18. Moreover, the tests include at least two affect inquiries in Figure 18, wherein the administrator selects tests including the sleep scale test and the mood scale test in (172), wherein the sleep scale is provided first and the mood scale is provided last, after at least one real world activity is performed. See also Col. 7, 10, and 11). 
Moreover, it is now admitted prior art that the concept and advantages of providing an affect inquiry before and after providing a real world activity were old and well known to the person of ordinary skill in the art at the time (before the effective filing date) of the invention. Therefore, it would have been obvious to one skilled in the art at the time (before the effective filing date) of the invention to have the teachings of Elsmore et al. provide an affect inquiry before and after a real world activity, to obtain the predictable results of comparing a user’s responses before and after an activity for changes in mental state. 
In re Claim 17, the previous combination of Elsmore et al., Whent, Duffy, Reiner, and Benford, as applied to claim 12 discloses the claimed invention as shown above. Elsmore et al. further discloses: wherein the assessing patient neurofunction includes identifying patient strengths and challenges in real world function using the affect information and the real world activity information by comparing the received affect information and the real world activity information to baseline information (at least at Col. 6, wherein the "interpretive modules (110) use a variety of criteria for evaluating test performance including demographic norms, clinical subgroup norms, and the subjects own past performances. The Cognitive Status Report, generated from the report modules (112) provide immediate feedback when a test battery is completed" wherein a report module generates a report utilizing the subjects responses to the various inquiries/tests. See also Col. 3, 15-16, 3 Figures 15, 16, 18, and 19  and at least at Table 8, wherein the user's scores for each of the tasks correspond to their strengths and challenges for their corresponding real world functions. For example, the running memory scores represents if a user has a strong working memory, the reaction time test represents if a user has a weak reaction time as illustrated in Col. 15-16).
In re Claim 18, the previous combination of Elsmore et al., Whent, Duffy, Reiner, and Benford, as applied to claim 17 discloses the claimed invention as shown above. Elsmore et al. further discloses: wherein the strengths and challenges in real world function includes at least one of […], comprehension of inference (at least wherein the user's performance associated with the code substitution test in Col. 15-16 and Col. 11 and Figure 13-14, wherein the score for this particular test assesses a user's ability to make, and therefore comprehend, inferences. See also Duffy as cited and combined above).
In re Claim 20, the previous combination of Elsmore et al., Whent, Duffy, Reiner, and Benford, as applied to claim 12, discloses the claimed invention as shown above. Elsmore et al. further discloses: wherein the neurological assessment tool includes a web-enabled, portable, touch-screen computer; wherein the user interface includes the input of the web-enabled, portable touch-screen computer (at least at Figure 2, wherein the portable PDA as described in Col. 6 and 12-18 is utilized by the user to perform the tests and connects via a wireless modem to a host computer (116) as in Col. 6, Ln. 65- Col. 7, Ln. 4),
	and wherein the neurological assessment tool is configured to receive affect information and real world activity information from the patient from an input of the web-enabled, portable, touch-screen computer (at least at Col. 12-18 wherein the user inputs their responses utilizing the PDA device. See also Benford as cited and combined above).
In re Claim 21, the previous combination of Elsmore et al., Whent, Duffy, Reiner, and Benford, as applied to claim 12 discloses the claimed invention as shown above. Elsmore et al. further discloses: wherein the assessment module is configured to [] store affect information and real world activity information [] from a plurality of patients (at least at Col. 6, wherein the "interpretive modules (110) use a variety of criteria for evaluating test performance including demographic norms, clinical subgroup norms, and the subjects own past performances. The Cognitive Status Report, generated from the report modules (112) provide immediate feedback when a test battery is completed" wherein a report module generates a report utilizing the subjects responses to the various inquiries/tests. See also Col. 3, 15-16, 3 Figures 15, 16, 18, and 19).
Elsmore et al. is arguably silent on, but Duffy teaches: [a neurological assessment system, which] receives and stores information from a plurality of patients (at least at ¶ [0390]-[0394], wherein user's performance on a test is compared to the responses received from a group of people who have previously taken the test)
Elsmore et al. to base a user's performance based on the reception of  performances of others who have taken the same test, as taught by Duffy, for the purpose of comparing a user's to real data from other user's instead of set normalized metrics for the benefit of eliminating a bias which results from utilizing a set singular normalized value to assess user performance.
In re Claim 22, the previous combination of Elsmore et al., Whent, Duffy, Reiner, and Benford, as applied to claim 12 discloses the claimed invention as shown above. Elsmore et al. further discloses: wherein the affect information from the patient includes at least one of patient fatigue information at the time of assessment (at least at the sleep scale which is used to determine how alert the user feels);
patient anxiety information at the time of assessment (at least at the mood assessment test in Col. 10-11 and Tables 4-5, wherein anxiety is one of the emotions);
	patient mood information at the time of assessment (at least at the mood assessment test in Col. 10-11 and Tables 4-5).
In re Claim 23, Elsmore et al. discloses: a non-transitory machine-readable storage medium having instructions stored thereon that, when executed by a machine, cause the machine to perform operations (at least wherein Elsmore et al. discloses "a computerized Neuropsychological/NeuroCognitive and Psychomotor Performance Assessment and Rehabilitation System" executed on a "Personal Digital Assistant (PDA), for a portable and cost efficient platform for administration of an assessment and rehabilitation system of the present invention" in Col. 2. Wherein a patient is presented a battery of neurological tests as in Table 2 and Col. 7-11 and the user's performance is instantly obtained in a feedback report after conclusion of the battery, as in Col. 3, 4, 6, et seq., which aims to diagnose mental disorders as in Col. 3, Ln. 1-25. Moreover, a particular battery shown in Table 2, NeuroCog, may consist of a patient inquiry in the form of a mood test as in Col. 10-11 and Table 4-5, followed by a real world activity in the form of a simple reaction test as in Col. 8, wherein the provided real world activity is provided after the patient response from the inquiry is received), comprising: 
receiving, using a user interface of a neurological assessment tool, background information from a patient [] addressing information leading up to assessment (at least at Figure 6 and 17, wherein background information from the patient is received via the neurological tool as described in Col. 14 and 18-19), 
receiving affect information from the patient in response to a provided affect inquiry addressing a current condition of the patient while undergoing assessment (at least at the PDA device in Figure 2 and Col. 6, Ln. 26-50 and the implementation described in Col. 11-19, wherein the PDA provides a battery of tests to the patient as shown in Table 2, which include a mood test as in Table 4-5 and Col. 10-11 which constitutes an affect inquiry and at least a simple reaction test as in Col. 8, which constitutes a real world activity, and receives responses from the user based on these prompts as explicitly in Col. 6 and 12-14, among others); 
providing, using a touch-screen input of the user interface, simulations of real world activities to the patient on the touch–screen input while undergoing assessment from different cognitive skill categories, the different cognitive skill categories comprising a first cognitive skill category having real world activities of a first complexity and a second cognitive skill category having real world activities of a second complexity more complex that the first complexity, at least one of the simulations of real world activities comprising fine motor instructions to the patient with respect to the touch-screen input  (at least at Col. 6, and 12-14 and Figures 13 and 15, wherein a simulation is provided to the user such as a memory search or reaction test, from a list of potential simulations via a graphical user interface and the results of the user’s performance is stored for later analysis in Col. 6. Wherein a memory search and the associated cognitive skills have a greater complexity than the cognitive skills of a reaction test in one example. Wherein 14:45-48 the touch screen may be used during the task and the task may be a reaction test requiring the user to press a button as fast as possible); 
receiving real world activity information from the patient, using the touch screen input of the user-interface, in response to the provided simulations of the real-world activities from each of the different cognitive skill categories, the real world activity information including fine motor interaction with respect to the touch-screen input; providing patient interaction feedback of the fine motor interaction using the user interface; determining a composite real world activity score for the patient for each of the different cognitive skill categories using the received real world activity information (at least at Table 8, and Col 14-15 wherein a score is provided to the user on each task they complete on a different cognitive skill associated with the task, wherein these scores may be based upon scores received in past sessions. Wherein 14:45-48 the touch screen may be used during the task and the tasks may be reaction time tasks or the like and provides feedback to the user);
[…];
	matching the patent to a functional group of patients using […] information from a plurality of patients stored in a database using an assessment module (at least at Col. 6, wherein the "interpretive modules (110) use a variety of criteria for evaluating test performance including demographic norms, clinical subgroup norms, and the subjects own past performances. The Cognitive Status Report, generated from the report modules (112) provide immediate feedback when a test battery is completed" wherein a report module generates a report utilizing the subject’s responses to the various inquiries/tests by matching their responses with normal response data for a group of patients and/or their previous performances. See also Col. 3, 15-16, 3 Figures 15, 16, 18, and 19), and determining, using the assessment module, patient neurofunction assessment scores for each of the different cognitive skill categories comprising: 
determining a change score using a relationship between the determined real world activity scores for the patient and baseline information (at least at Table 8, wherein the scores for each cognitive skill associated with activities are calculated by comparing the patient’s performance with baseline information of their past performances); and 
determining a population [comparison] of the received affect information from the patient and the determined real world activity scores for the patient to affect information and real world activity information form the functional group of patients stored in the database (at least at Col. 6, wherein the "interpretive modules (110) use a variety of criteria for evaluating test performance including demographic norms, clinical subgroup norms, and the subjects own past performances. The Cognitive Status Report, generated from the report modules (112) provide immediate feedback when a test battery is completed" 
Elsmore et al. is arguably silent on using a questionnaire to obtain background information from a patient, but Whent teaches: [a system for health state assessment of a user, comprising] a user interface configured to received background information from a patient in response to a questionnaire addressing information leading up to assessment (at least at ¶ [0023], wherein a user interface of the device is utilized to present a questionnaire which receives background information regarding a patient).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Elsmore et al. to utilize a questionnaire to obtain the relevant patient background information before assessment, as taught by Whent, for the purpose of allowing the user to personally enter their information for the benefit of quickly obtaining the relevant subject registration information without direct inquiry or input required by a professional.
Elsmore et al. is arguably silent on a collateral assessment module which receives input about the patient’s condition from a third party, but Whent teaches: [a system for health state assessment of a user, comprising] receiving collateral input from a third party separate from the patient about a condition of the patient undergoing assessment in response to a collateral inquiry using a collateral assessment module (at least at ¶ [0023], wherein the user interface provides a parent of the user the opportunity to input their assessment of the patient’s aptitude in certain areas of cognitive function. Wherein ¶ [0029] and [0032], the collateral input is stored in the user’s profile and compared to baseline data of similar users to assess their cognitive functioning. See also Figure 2a-2b).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Elsmore et al. to utilize a collateral assessment from a third party compared to baseline information to provide patient neurofunction assessment information, as taught by Whent, for the purpose of allowing additional information regarding the user as analyzed by those who see the user most often to be used in the assessment of the user’s health state as compared to similar baselines, for the benefit of enabling a more 
Elsmore et al. is also arguably silent on a matching the user to a functional group of patients using background data from the patient and information from a plurality of patients and determinig a population score based on comparisons with this functional group, but Duffy et al. teaches: [a system for cognitive assessment of a user, comprising] matching the patient to a functional group of patients using the background information of the patient and information from a plurality of patients stored in a database using an assessment module; and determine a patient neurofunction assessment score for each fo the different cognitive skill categories comprising: a population score using a comparison of the affect information received from the patient and the determined real world activity scores for the patient to affect information and real world activity information from the functional group of patients stored in the database (at least at ¶ [0390]-[0394] wherein a user’s scores on each test are standardized by comparing the user’s scores to user’s which have similar ages who have also performed the same cognitive tests).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Elsmore et al. to match the user to a group of individuals for result comparisons to determine a population score using the background information of the user, as taught by Duffy et al., for the purpose of facilitating comparisons of the user’s information with information from similar users for the benefit of improving the system’s ability to determine if a user’s health status is abnormal when compared to a group by eliminating confounding factors between the comparisons.
Elsmore et al. is also arguably silent on providing a questionnaire which assess a patient’s experience level with a user interface, but Reiner teaches: [a system for personal information identification of an individual, comprising] receive background information from a patient including a patient level of experience with the user interface in response to a questionnaire addressing information leading up to an assessment (at least at ¶ [0149]-[0152], wherein a user takes a questionnaire to determine their familiarity with general and task-specific skills with respect to a computer program interface. Wherein the computer program inputs and complexity is adjusted based on their abilities).
Elsmore et al. to receive information through a questionnaire assessing a user’s experience with a computer interface, as taught by Reiner et al., for the purpose of adapting the computer assessment program to best meet the user’s skill level for the benefit of not overwhelming the user and affecting their test performance and/or for the purpose of facilitating additional comparisons of the user’s performance with information from similar users for the benefit of improving the system’s ability to determine if a user’s health status is abnormal when compared to a group by eliminating confounding factors between the comparisons.
Elsmore et al. is arguably silent on the real world activities been graphically represented on a touch screen, the tasks requiring fine motor control using the touch screen input and providing real time feedback to the user to the extent claimed, but Benford teaches: [a neurological cognitive assessment system, comprising] provide, using a touch screen input of the user interface, simulation of real world activities to the patient on the touch-screen input […] at least one of the simulation of real world activities comprising fine motor instructions […] the real world activity information including fine motor interaction with respect the touch screen-input, to provide patient interaction feedback of the fine motor interaction using the user interface (at least at Figures 3-14, and ¶ [0044]-[0046], etc., wherein a touch screen is provided to the user to perform the tasks and visual feedback is provided to the user on the display).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Elsmore et al. to have the real world activities be conducted on an interactive touch screen with appropriate feedback provision, as taught by Benford for the purpose of increasing the realism and complexity of the real world activities for the benefit of increasing user engagement with and difficulty of the cognitive assessments.
In re Claim 25, the previous combination of Elsmore et al., Whent, Duffy, Reiner, and Benford, as applied to claim 23 discloses the claimed invention as shown above. Elsmore et al. further discloses: providing a first affect inquiry to the patient (at least in Table 2, wherein the provided mood scale test is a first affect inquiry and wherein the simple reaction test is a first real world activity as in Table 2 and Col. 8), wherein the providing the first affect inquiry includes providing the first affect inquiry to the patient prior to determining he simulation of the first real world activity to the patient (at least at Table 2, wherein the NeuroCog battery the test are performed in the order as programmed, wherein the mood scale tests inquiry is provided before the simple reaction test activity. See also Figure 18 and Col. 7, Ln. 3-19 wherein batteries may be customized by selecting particular tests and test orders);
providing a second affect inquiry to the patient after providing the determined simulation of the real world activity (at least wherein the tests provided to the user are provided in a preprogramed order based on an administrator’s selection as in Figure 18. Moreover, the tests include at least two affect inquiries in Figure 18, wherein the administrator selects tests including the sleep scale test and the mood scale test in (172), wherein the sleep scale is provided first and the mood scale is provided last, after at least one real world activity is performed. See also Col. 7, 10, and 11). 
Moreover, it is now admitted prior art that the concept and advantages of providing an affect inquiry before and after providing a real world activity were old and well known to the person of ordinary skill in the art at the time (before the effective filing date) of the invention. Therefore, it would have been obvious to one skilled in the art at the time (before the effective filing date) of the invention to have the teachings of Elsmore et al. provide an affect inquiry before and after a real world activity, to obtain the predictable results of comparing a user’s responses before and after an activity for changes in mental state. 
In re Claim 28, the previous combination of Elsmore et al., Whent, Duffy, Reiner, and Benford, as applied to claim 23 discloses the claimed invention as shown above. Elsmore et al. further discloses: wherein the assessing patient neurofunction includes identifying patient strengths and challenges in real world function using the affect information and the real world activity information by comparing the received affect information and the real world activity information to baseline information (at least at Col. 6, wherein the "interpretive modules (110) use a variety of criteria for evaluating test performance including demographic norms, clinical subgroup norms, and the subjects own past performances. The Cognitive Status Report, generated from the report modules (112) provide immediate feedback when a test battery is completed" wherein a report module generates a report utilizing the subjects responses to the various inquiries/tests. See also Col. 3, 15-16, 3 Figures 15, 16, 18, and 19  and at least at Table 8, wherein the user's scores for each of the tasks correspond to their strengths and challenges for their corresponding real world functions. For example, the running memory scores represents if a user has a 
In re Claim 37, the previous combination of Elsmore et al., Whent, Duffy, Reiner, and Benford, as applied to claim 1, discloses the claimed invention as shown above. Elsmore et al. is arguably silent on, but Rainer teaches: wherein the neurological assessment tool is configured to tailor the simulation of the real world activity to the patient level of experience with the user interface (at least at ¶ [0149]-[0152], wherein a user takes a questionnaire to determine their familiarity with general and task-specific skills with respect to a computer program interface. Wherein the computer program inputs and complexity is adjusted based on their abilities).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Elsmore et al. to tailor the simulation of the cognitive task program based on the user’s computer experience levels, as taught by Reiner et al., for the purpose of adapting the computer assessment program to best meet the user’s skill level for the benefit of not overwhelming the user and affecting their test performance.
In re Claim 39, the previous combination of Elsmore et al., Whent, Duffy, Reiner, and Benford, as applied to claim 9, discloses the claimed invention as shown above. Elsmore et al. as applied to claim 9 discloses wherein the input device is a web-enabled, portable, touch-screen computer as cited above.
	Elsmore et al. is arguably silent on, but Rainer teaches: wherein the neurological assessment tool is configured to tailor the simulation of the real world activity to the patient level of experience with the input of the web-enabled, portable, touch-screen computer (at least at ¶ [0149]-[0152], wherein a user takes a questionnaire to determine their familiarity with general and task-specific skills with respect to a computer program interface. Wherein the computer program inputs and complexity is adjusted based on their abilities).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Elsmore et al. to tailor the simulation of the cognitive task program on the inputs of the web-enabled, portable, touch-screen computer based on the user’s computer experience levels, as taught by Reiner et al., for the purpose of 
In re Claim 40, the previous combination of Elsmore et al., Whent, Duffy, Reiner, and Benford, as applied to claim 12, discloses the claimed invention as shown above. Elsmore et al. is arguably silent on, but Rainer teaches: tailoring, using the neurological assessment tool, a simulation of a real world activity to the patient level of experience with the user interface, wherein the providing the simulation of the real world activity to the patient comprises providing the simulation of the real world assessment tailored to the patient level of experience with the user interface (at least at ¶ [0149]-[0152], wherein a user takes a questionnaire to determine their familiarity with general and task-specific skills with respect to a computer program interface. Wherein the computer program inputs and complexity is adjusted based on their abilities).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Elsmore et al. to tailor the simulation of the cognitive task program based on the user’s computer experience levels, as taught by Reiner et al., for the purpose of adapting the computer assessment program to best meet the user’s skill level for the benefit of not overwhelming the user and affecting their test performance.
In re Claim 42, the previous combination of Elsmore et al., Whent, Duffy, Reiner, and Benford, as applied to claim 23, discloses the claimed invention as shown above. Elsmore et al. is arguably silent on, but Rainer teaches: tailoring, using the neurological assessment tool, a simulation of a real world activity to the patient level of experience with the user interface, wherein the providing the simulation of the real world activity to the patient comprises providing the simulation of the real world assessment tailored to the patient level of experience with the user interface (at least at ¶ [0149]-[0152], wherein a user takes a questionnaire to determine their familiarity with general and task-specific skills with respect to a computer program interface. Wherein the computer program inputs and complexity is adjusted based on their abilities).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Elsmore et al. to tailor the simulation of the cognitive task program based on the user’s computer experience levels, as taught by Reiner et al., for the purpose of adapting the computer assessment program to best meet the user’s skill level for the benefit of not overwhelming the user and affecting their test performance.
In re Claim 44, the previous combination of Elsmore et al., Whent, Duffy, Reiner, and Benford, as applied to claim 1, discloses the claimed invention as shown above. Elsmore et al. is arguably silent on but Benford teaches: wherein the provided simulations of real world activities comprises an auditory presentation to the patient, and wherein the received real world activity information from the patient comprises a touch- screen input from the patient on the user interface in response to the provided auditory presentation to the patient (at least at ¶ [0015], [0016], [0023] etc., wherein audio instructions are provided to the user regarding the activities and user provides input via a touchscreen).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Elsmore et al. to provide audio output of task information, as taught by Benford et al., for the purpose of enabling users to better understand tasks instructions and be more engaged with the provided activities.
In re Claim 45, the previous combination of Elsmore et al., Whent, Duffy, Reiner, and Benford, as applied to claim 1, discloses the claimed invention as shown above. Elsmore et al. further discloses: wherein the at least one of the simulations of real world activities comprises fine motor instructions to the patient with respect to [] activities simulated on the touch-screen input, wherein fine motor instructions comprise instructions to touch the touch-screen input in a specific manner, […] (at least as cited above wherein the touch screen may be used to perform the tasks which include reaction tasks and other fine motor tasks).
	Elsmore et al. is arguably silent on details of the touch screen interaction, but Benford teaches: wherein the at least one of the simulations of real world activities comprises fine motor instructions to the patient with respect to objects or activities simulated on the touch-screen input, wherein fine motor instructions comprise instructions to touch the touch-screen input in a specific manner, wherein the instructions to touch comprise instructions to at least one of pinch or slide, and wherein to provide patient interaction feedback of the fine motor interaction comprises at least one of a visual highlight using the touch-screen input of the user interface or a sound feedback using the user interface (at least Figures 4-14, and [0044]-[0046], etc., wherein the cognitive activities involve a user sliding along the touch screen 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Elsmore et al. to tailor the simulation of the cognitive task program based on the user’s computer experience levels, as taught by Benford et al., for the purpose of increasing the realism and complexity of the real world activities for the benefit of increasing user engagement with and difficulty of the cognitive assessments.
Claims 38, 41, and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the previous combination of Elsmore et al., Whent, Duffy, Reiner, and Benford, as applied to claims 1, 12, and 23, respectively, in view of Meagher (US Pub. 2017/0053540 A1)3.
In re Claim 38, the previous combination of Elsmore et al., Whent, Duffy, Reiner, and Benford, as applied to claim 1, discloses the claimed invention as shown above. Elsmore et al. is arguably silent on, but Meagher et al. teaches: [a cognitive assessment platform] wherein the assessment module is configured to weight the real world activity information received from the patient according to the patient level of experience with the user interface, and to provide patient neurofunction assessment using the weighted real world activity information received from the patient (at least at ¶ [[0045] and [0085]-[0087], wherein the system tracks the number of times a user takes an assessment, indicative of a level of experience with the user interface, and weights the user’s raw score based upon this level of experience taking the assessment and provides this adjusted score to the user). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Elsmore et al. to weight the user’s performance score based on their level of experience with the user interface and provide this weighted score to the user, as taught by Meagher et al., for the purpose of reducing the chance that user familiarity with the user interface assessment impacts the user’s score for the benefit of improving the system’s ability to determine if a user’s health status is abnormal by eliminating confounding factors.
In re Claim 41, the previous combination of Elsmore et al., Whent, Duffy, Reiner, and Benford, as applied to claim 12, discloses the claimed invention as shown above. Elsmore et al. is arguably silent on, Meagher et al. teaches: [a cognitive assessment platform] wherein assessing patient neurofunction comprises weighting, using the assessment module, the real world activity information received from the patient according to the patient level of experience with the user interface (at least at ¶ [[0045] and [0085]-[0087], wherein the system tracks the number of times a user takes an assessment, indicative of a level of experience with the user interface and weights the user’s raw score based upon this level of experience taking the assessment and provides this adjusted score to the user). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Elsmore et al. to weight the user’s performance score based on their level of experience with the user interface and provide this weighted score to the user, as taught by Meagher et al., for the purpose of reducing the chance that user familiarity with the user interface assessment impacts the user’s score for the benefit of improving the system’s ability to determine if a user’s health status is abnormal by eliminating confounding factors.
In re Claim 43, the previous combination of Elsmore et al., Whent, Duffy, Reiner, and Benford, as applied to claim 23, discloses the claimed invention as shown above. Elsmore et al. is arguably silent on, but Meagher et al. teaches: [a cognitive assessment platform] wherein assessing patient neurofunction comprises weighting, using the assessment module, the real world activity information received from the patient according to the patient level of experience with the user interface (at least at ¶ [[0045] and [0085]-[0087], wherein the system tracks the number of times a user takes an assessment, indicative of a level of experience with the user interface and weights the user’s raw score based upon this level of experience taking the assessment and provides this adjusted score to the user). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Elsmore et al. to weight the user’s performance score based on their level of experience with the user interface and provide this weighted score to the user, as taught by Meagher et al., for the purpose of reducing the chance that user familiarity with the user interface assessment impacts the user’s score for the benefit of improving the system’s ability to determine if a user’s health status is abnormal by eliminating confounding factors.
Examiner’s Note
No art rejection is provided for claim 46.
















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D ERMLICK whose telephone number is (571)270-5986.  The examiner can normally be reached on 8:30-4:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Hunter can be reached on (571) 270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM D ERMLICK/Examiner, Art Unit 3715                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The rejection is made possible in part based on fixing issues with the claims under §112(a).
        2 https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf 
        3 Meagher receives provisional support from 62/206,463 filed 8/18/2015.